Citation Nr: 0633794	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  06-02 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from June 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The veteran and his spouse testified before the undersigned 
at a Travel Board hearing in September 2006.  A transcript of 
that hearing has been associated with the claims folder.  


FINDING OF FACT

There is competent evidence of a nexus between the veteran's 
hypertension and his service-connected PTSD.


CONCLUSION OF LAW

Service connection is warranted for hypertension and heart 
condition secondary to the veteran's PTSD.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.309, 3.310(a) 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With reference to secondary service connection, the 
regulations provide a disability is service connected if it 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).    

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

In this case, the veteran has been diagnosed with 
hypertension and a heart condition.  There is no evidence in 
the veteran's service medical records of any diagnosis or 
treatment of this condition.  The veteran has been service-
connected for PTSD since December 2002.  His PTSD is 
currently rated 70 percent disabling.

The veteran contends that his hypertension is related to or 
aggravated by his service-connected PTSD.  The veteran's 
medical records show that he sustained a debilitating 
myocardial infarction in 1980 and underwent an aortic 
aneurysm resection in 2002.

In support of his claim, the veteran submitted two opinions, 
each written by separate treating physicians, relating his 
hypertension to his service-connected PTSD.  In the first 
opinion, dated April 2004, M.S. Rogers, M.D., stated that the 
veteran suffered from cerebral vascular disease and 
hypertension and opined that the hypertension was in large 
part related to his PTSD and ultimately played a major role 
in his atherosclerosis and subsequent myocardial infarction 
in 1980.

In the second medical opinion, dated September 2004, 
cardiologist P.D. Sarkaria, M.D., opined that the veteran's 
development of significant coronary artery disease and 
abdominal aortic aneurysm is directly related to his 
longstanding hypertension.  Dr. Sarkaria felt that the 
veteran's PTSD definitely contributed to his heart disorders 
due to the lability of his hypertension which causes 
significant stress on the abdominal aorta as well as the 
coronary vessels.  He further opined that the veteran's long 
history of smoking and longstanding, untreated 
hypercholesterolemia also contributed to his development of 
cardiovascular disease.  

In addition, the veteran submitted literature compiled by 
Lawrence R . Moss, M.D., of the American Board of Psychiatry 
& Neurology, in May 1995 which reviewed medical literature of 
the time and concluded that veterans suffering from PTSD are 
at increased risk for developing hypertension.

In July 2004, a VA examiner opined that the veteran's 
hypertension is not service connected.  Based on a review of 
the veteran's medical records and medical literature, the VA 
examiner opined that the veteran's PTSD may have caused a 
transient increase in blood pressure but not a permanent 
increase.

The Board notes that in January 2001, the Veterans Benefits 
Administration issued a Fast Letter discussing the 
relationship between PTSD or stress to cardiovascular 
disorders.  Veterans Benefits Administration Fast Letter 01-
05 (Jan. 16, 2001).  This Fast Letter stated that for a 
medical opinion establishing a relationship between a 
veteran's PTSD and hypertension to be probative and credible, 
it would have to be supported by reasons and discuss the 
known risk factors for hypertension and explain why he or she 
considers PTSD to be at least as likely as not the cause of 
the hypertension in the veteran.  Here, the Board finds that 
Dr. Sarkaria's opinion relating the veteran's hypertension to 
his service-connected PTSD satisfies this criteria.  The 
opinion was given following a detailed review of the 
veteran's cardiovascular history.  He discusses specific 
medical principles pertaining to the effect of the veteran's 
hypertension-induced stress on his abdominal aorta and 
coronary vessels in reaching his conclusion.  The Board notes 
that a causal link is not required for service connection on 
a secondary basis.  A showing that the service-connected 
disability aggravates the condition at issue will also 
satisfy the requirements for service connection on a 
secondary basis.  See Allen, supra.  In this case, the 
private medical opinions specifically etiologically relate 
the veteran's hypertension to his service-connected PTSD.

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
When adequately explained, the Board is free to favor one 
medical opinion over another.  Evans v. West, 12 Vet. App. 
22, 26 (1998).  In this case, the Board finds no basis for 
finding any medical opinion of record to be more credible or 
probative than any other medical opinion.  Accordingly, the 
evidence is in relative equipoise.  38 U.S.C.A. § 5107(b).  
Therefore, the Board finds that the evidence supports service 
connection for hypertension and heart condition.  The appeal 
is granted.


The Duty to Notify and the Duty to Assist

The Board finds that the RO has complied with the duty to 
notify and the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  However, if any noncompliance is found, 
the Board emphasizes that the disposition of the appeal is 
wholly favorable to the appellant.  Therefore, any defect in 
notice or assistance is not prejudicial to the appellant.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

Service connection for hypertension as secondary to service-
connected PTSD, is granted.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


